UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1199


CLARENCE CARTER MOORE,

                Plaintiff - Appellant,

          v.

RICHMOND NURSING HOME; BORIS T. SIMMONS, Police Officer; BERYL
T. CARTER, Director of Jose B. Gotay, M.D., D.P.H.; JOSE B.
GOTAY, M.D., D.P.H.; MANNED DEESE, City Manager; GENEVA D.
AUSTIN, Administrator,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00833-HEH)


Submitted:   May 19, 2011                          Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Clarence Carter Moore, Appellant Pro Se. M. Janet Palmer, CITY
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence    Carter    Moore     appeals    the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint as time-

barred.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Moore v. Richmond Nursing Home, No. 3:10-cv-

00833-HEH    (E.D.   Va.   Feb.   10,   2011).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2